Citation Nr: 0830662	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  07-14 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from August 1964 to 
June 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision of the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that granted service connection for bilateral 
hearing loss and assigned a noncompensable rating effective 
November 17, 2005.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge at the RO in April 2008.  A 
transcript of the proceedings is included in the file.  


FINDING OF FACT

Audiometric findings show that the veteran has no more than 
Level II hearing in his right ear and Level III hearing in 
his left ear.  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 
4.85, Diagnostic Code 6100 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Board begins by noting that as service connection, an 
initial rating, and an effective date have been assigned the 
notice requirements of 38 U.S.C.A. § 5103(a), have been met.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
decision of the United States Court of Appeals for Veterans 
Claims in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
spoke only to cases of entitlement to an increased rating.  
Because there is a distinction between initial rating claims 
and increased rating claims, Vazquez-Flores is not for 
application with respect to initial rating claims as the 
notice requirements are already met when the underlying claim 
for service connection is substantiated.  Consequently, the 
Board finds that there is no need to discuss whether VA met 
the Vazquez-Flores standard in this case.  

Moreover, VA has fulfilled its duty to assist the claimant in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  The claimant was provided the opportunity to 
present pertinent evidence and to participate in the 
adjudication of the claim.  In December 2005, he responded 
that he did not have additional evidence to submit, and in 
April 2008 he presented personal testimony in support of his 
claim.  At that hearing, he did not identify any additional 
pertinent evidence that is outstanding.  In sum, the Board 
finds that there is no evidence of any VA error in assisting 
the appellant that reasonably affects the fairness of this 
adjudication, and the appellant has not suggested that such 
an error, prejudicial or otherwise, exists.  Hence, the Board 
concludes that the case is ready for adjudication.  

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, service 
treatment records, VA medical records, and personal hearing 
testimony.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2007).  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

The veteran's service-connected bilateral hearing loss has 
been assigned a noncompensable rating under the provisions of 
Diagnostic Code 6100 of the Schedule for Rating Disabilities, 
38 C.F.R. § 4.85.  

The criteria for evaluating hearing impairment call for the 
consideration of the results of examinations using controlled 
speech discrimination tests (Maryland CNC) together with the 
results of puretone audiometry tests.  38 C.F.R. § 4.85 
(2007).  These results are then charted on Table VI and Table 
VII, as set out in the Rating Schedule.  In order to 
establish entitlement to a compensable or higher evaluation 
for hearing loss, it must be shown that certain minimum 
levels of the combination of the percentage of speech 
discrimination loss and average puretone decibel loss are 
met.  

Section 4.86 provides that hearing tests will be conducted 
without hearing aids.  It also addresses exceptional patterns 
of hearing loss, for example, when the puretone threshold at 
1000, 2000, 3000, and 4000 Hz are each 55 decibels or more, 
or when the puretone threshold is 30 decibels or less at 1000 
Hz, and 70 decibels or more at 2000 Hz.  38 C.F.R. § 4.86 
(2007).  

At a VA audiological examination in February 2006, the 
veteran reported that he had had the most difficulty hearing 
in noisy backgrounds.  Audiometric studies revealed puretone 
thresholds of 25, 40, 65, and 70 decibels in the right ear 
and 25, 45, 65, and 75 decibels in the left ear at 1000, 
2000, 3000, and 4000 hertz, respectively.  The average pure 
tone threshold in the right ear was 50 decibels and in the 
left ear was 52.5 decibels.  Speech discrimination ability 
was 92 percent in the right ear and 84 percent in the left 
ear.  The examiner diagnosed mild to severe sensorineural 
hearing loss in the right ear; and normal to severe 
sensorineural hearing loss in the left ear.  

At the time the veteran was seen in the VA audiology clinic 
requesting a hearing aid in November 2006, it was noted that 
results were somewhat improved since the last test.  
Audiometric studies revealed puretone thresholds of 10, 25, 
55, and 65 decibels in the right ear and 15, 25, 55, and 55 
decibels in the left ear at 1000, 2000, 3000, and 4000 hertz, 
respectively.  The average pure tone threshold in the right 
ear was 38.7 decibels and in the left ear was 37.5 decibels.  
Speech discrimination ability was 84 percent in the right ear 
and 80 percent in the left ear.  Hearing aids were fitted.

On VA examination in March 2007, audiometric studies revealed 
puretone thresholds of 25, 35, 60, and 70 decibels in the 
right ear and 30, 45, 60, and 70 decibels in the left ear at 
1000, 2000, 3000, and 4000 hertz, respectively.  The average 
pure tone threshold in the right ear was 47.5 decibels and in 
the left ear was 51.25 decibels.  Speech discrimination was 
88 percent in the right ear and 84 percent in the left ear.  

The findings on the veteran's audiometric studies in 
February 2006 correlate to a designation of level I hearing 
in the right ear and level II hearing in the left ear; level 
II (right) and level III (left) in November 2006 and level II 
(right) and level II (left) in March 2007.  Table VII of § 
4.85 provides for a 0 percent (noncompensable) evaluation 
under Diagnostic Code 6100 when those levels of hearing are 
demonstrated.  More severe hearing loss has not been 
clinically demonstrated.  Consequently, the veteran has not 
met the criteria for a compensable rating for his bilateral 
hearing loss.  

The Board is sympathetic to the veteran's assertions that his 
level of hearing loss is more severely disabling, 
particularly with regard to his difficulty hearing his 
grandchildren speak, and should be compensated accordingly.  
However, disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Here, a mechanical application of the 
rating schedule results in a noncompensable rating under 
Diagnostic Code 6100.  

The Board also notes that the veteran asserted in a March 
2007 statement that the hearing examination that was provided 
was not a fair way to evaluate his disability.  He 
essentially asserts that the hearing tests should be 
conducted in a setting that is compatible with his everyday 
life, i.e., not in a sound-controlled room.  However, VA 
provisions require the hearing test to be done in a sound-
controlled environment.  Moreover, the veteran was afforded 
an appropriate VA audiological evaluation during the course 
of his appeal in order to ascertain his correct hearing 
levels, and the rating schedule accounts for the effect of a 
veteran's disability upon his ordinary activities, including 
the effect of the disability on his ability to engage in 
conversations.  Consequently, the Board finds that the record 
is adequate to make a decision on the veteran's claim.  

The provisions of 38 C.F.R. § 3.321(b)(1) have also been 
considered.  However, in this case, the evidence does not 
show that the veteran's hearing loss disability presents an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant referral under 38 C.F.R. 
§ 3.321(b)(1) at any time during the rating period.  Evidence 
of an exceptional disability picture, such as frequent 
hospitalization or marked interference with employment due to 
the hearing loss disability has not been demonstrated.  In 
fact, the record is devoid of any periods of hospitalization 
or loss of time from work for the veteran's hearing loss.  
There is nothing in the record to distinguish his case from 
the cases of numerous other veterans who are subject to the 
schedular rating criteria for the same disability.  Hence, 
the Board finds that a referral for consideration of an 
extraschedular rating is not appropriate.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 
supra.  Therefore, the appeal must be denied.  


ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.  



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


